359 U.S. 27 (1959)
NEW JERSEY ET AL.
v.
UNITED STATES ET AL.
No. 621.
Supreme Court of United States.
Decided March 2, 1959.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY.
David D. Furman, Attorney General of New Jersey, for appellants in No. 621.
Milton T. Lasher, William A. Roberts, Irene Kennedy and Maxwell A. Howell for appellants in No. 622.
Solicitor General Rankin, Assistant Attorney General Hansen and Robert W. Ginnane for the United States and the Interstate Commerce Commission, and Thomas E. Dewey and Gerald E. Dwyer for the New York Central Railroad Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
NOTES
[*]  Together with No. 622, County of Bergen et al. v. United States et al., on appeal from the same court.